IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41881

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 834
                                                )
       Plaintiff-Respondent,                    )     Filed: December 2, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
WESLEY GENE BISHOP,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Wesley Gene Bishop was convicted of burglary, Idaho Code §§ 18-1401, 18-1403. The
district court imposed a unified sentence of nine years with three years determinate and retained
jurisdiction. Near the end of the retained jurisdiction period, the district court relinquished
jurisdiction and ordered execution of Bishop’s original sentence without reduction. Bishop filed
an Idaho Criminal Rule 35 motion, which the district court denied. Bishop appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Bishop’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Bishop’s
Rule 35 motion is affirmed.




                                              2